       Case: 1:19-cv-06375 Document #: 1 Filed: 09/25/19 Page 1 of 15 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 NATHANIEL PHILLIPS,

      Plaintiff,

 v.
                                                          Case No. 1:19-cv-06375
 CREDIT BUREAU OF NEW ULM,
 INC. d/b/a PROFESSIONAL CREDIT
 ANALYSTS OF MINNESOTA and
 EXPERIAN INFORMATION
 SOLUTIONS, INC.

      Defendants.

                                             COMPLAINT

        NOW COMES Plaintiff, Nathaniel Phillips (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd., complaining of the Defendants, Credit Bureau of New Ulm, Inc. d/b/a

Professional Credit Analysts of Minnesota (“PCA”), and Experian Information Solutions, Inc.,

(collectively “Defendants”), as follows:

                                    PRELIMINARY STATEMENT

        1.         The United States Congress found:

                   (1) The banking system is dependent upon fair and accurate credit
                       reporting. Inaccurate credit reports directly impair the efficiency of
                       the banking system, and unfair credit reporting methods undermine
                       the public confidence which is essential to the continued functioning
                       of the banking system.

                   (2) An elaborate mechanism has been developed for investigating and
                       evaluating the credit worthiness, credit standing, credit capacity,
                       character, and general reputation of consumers.

                   (3) Consumer reporting agencies have assumed a vital role in
                       assembling and evaluating consumer credit and other information
                       on consumers.
                                                     1
      Case: 1:19-cv-06375 Document #: 1 Filed: 09/25/19 Page 2 of 15 PageID #:1




15 U.S.C § 1681(a).

       2.      Congress enacted the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the

“FCRA”) to require fair and accurate reporting, promote efficiency for meeting the needs of

commerce for consumer credit, and protect consumer privacy.

       3.      This action seeks actual, statutory, and punitive damages, costs and reasonable

attorneys’ fees for Defendants’ willful and/or negligent violations of the Fair Credit Reporting Act

(“FCRA”); 15 U.S.C. § 1681 et seq.

       4.      A creditor may seek to collect an outstanding debt in several ways. However,

because of “abundant evidence of the use of abusive, deceptive, and unfair debt collection practices

by many debt collectors,” 15 U.S.C. § 1692 . . ., Congress enacted the Fair Debt Collection

Practices Act (“FDCPA”).

       5.      This action seeks actual and statutory damages, costs, and reasonable attorney fees

for Defendant PCA’s violations of the FDCPA.

                                JURISDICTION AND VENUE

       6.      Subject matter jurisdiction is conferred upon this Court by 12 U.S.C. § 2605, Title

11 of U.S.C., and 28 U.S.C. §§1331, 1337, as the action arises under the laws of the United States.

       7.      Venue is proper as a substantial part of the events or omissions giving rise to the

claims occurred in this judicial district. 28 U.S.C. § 1391(b)(2).

                                            PARTIES

       8.      Nathaniel Phillips (“Plaintiff”) is a natural person over 18 years of age who, at all

times relevant, was domiciled in the Northern District of Illinois.

       9.      Plaintiff is a “consumer” as defined by 15 U.S.C. §§ 1681a(b) and (c) and 15 U.S.C

§1692a(3).
                                                 2
      Case: 1:19-cv-06375 Document #: 1 Filed: 09/25/19 Page 3 of 15 PageID #:1




       10.     Credit Bureau of New Ulm, Inc. d/b/a Professional Credit Analysts of Minnesota

(“PCA”) is a Minnesota corporation with its principal place of business in New Ulm, Minnesota.

PCA is a debt collector. PCA also provides credit bureau reporting for is clients and utilizes credit

bureau credit bureau reports as part of its skip tracing process. PCA is a furnisher of information

to the major credit reporting agencies.

       11.     PCA regularly and in the ordinary course of business furnishes information to one

or more consumer reporting agencies about consumer transactions, such as Plaintiff’s transactions

at issue in this lawsuit and described herein, and is, therefore, a “furnisher of information” as

defined by 15 U.S.C. § 1681s-2.

       12.     Experian Information Solutions, Inc. (“Experian”) is a foreign corporation with its

principal place of business in Costa Mesa, California.

       13.     Experian is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).

       14.     Experian is regularly engaged in the business of “assembling or evaluating, and

maintaining, for the purpose of furnishing consumer reports to third parties bearing on a

consumer’s credit worthiness, credit standing, or credit capacity” on a nationwide basis, as defined

by 15 U.S.C. § 1681a(p).

       15.     Experian reported that is holds and manages “large datasets which include credit

history and repayment data on over one billion people and 145 million businesses.” See Experian,

Unlocking the power of data, Annual Report 2018, Year Ended 31 March 2018, available at:

https://www.experianplc.com/media/3529/experian-2018-annual-report.pdf (last accessed on

April 23, 2019).




                                                 3
      Case: 1:19-cv-06375 Document #: 1 Filed: 09/25/19 Page 4 of 15 PageID #:1




                                  FACTUAL ALLEGATIONS

       16.     In 2017, Plaintiff pulled his credit reports from all three major credit reporting

agencies, namely, Equifax, TransUnion, and Experian (“credit reporting agencies” or “CRAs”).

       17.     Plaintiff noted two accounts listed on his credit reports by an entity named ZZounds

with an address of P.O. Box 3333, Mankato, Minnesota, and a phone number of (507) 345-3333.

No further information was provided for ZZounds.

       18.     The two Zzounds accounts (“alleged debt” or “supposed debt”) listed two separate

debts, one in the amount of $794, and the other in the amount of $274. Both accounts were listed

as “past due” and “in collection.”

       19.     After investigation, Plaintiff discovered that Zzounds appeared to be an online

company that sells musical equipment to consumers. However, Plaintiff also discovered that the

above address and phone number that appeared next to Zzounds actually belonged to PCA.

       20.     Upon information and belief, the Zzounds accounts were in default, and, at some

time thereafter, were transferred to PCA for collection.

       21.     Plaintiff has never had any prior business relationship with either Zzounds or PCA.

In fact, Plaintiff had never heard of either Zzounds or PCA.

       22.     Plaintiff also noted an erroneous residential address in Milwaukee, but at all times

relevant, Plaintiff has lived, and continues to live, in Chicago.

       23.     In or about 2017, shortly after discovering the erroneous Zzounds accounts,

Plaintiff sent online disputes to Equifax, TransUnion, and Experian.

       24.     Plaintiff advised the CRAs that he has never been associated with the Zzounds

accounts and has no prior knowledge of them or of the entities listed on his credit reports. Plaintiff



                                                  4
      Case: 1:19-cv-06375 Document #: 1 Filed: 09/25/19 Page 5 of 15 PageID #:1




also disputed the erroneous residential address on his credit reports and provided his correct

address.

       25.     In response to Plaintiff’s disputes, Equifax and TransUnion removed the erroneous

Zzounds accounts, but Experian continued to report them.

       26.     In December, 2019, Plaintiff again submitted an online dispute to Experian.

       27.     Again, Plaintiff advised Experian that the Zzounds accounts did not belong to him

and that he had never heard nor had he ever been associated with either Zzounds or PCA.

       28.     Experian responded to the above dispute on or about January 9, 2019.

       29.     In its response, Experian removed one of the accounts, but kept the other one.

       30.     Specifically, in its response, Experian reported the account as “Professional Credit

Analys, Account – ZZ3049XXXX” with an account type of “N/A,” a status of “No Status,” a date

first reported of “08/2017,” an original creditor listed as “ZZounds Music LLC” with no reported

balance or monthly payment amount.

       31.     Specifically, in its response, Experian also reported the following: “The

information you disputed has been verified as accurate, however, information unrelated to your

dispute has been updated.”

       32.     Finally, Experian’s response advised that Plaintiff can contact Professional CR

Analys at PO Box 3333, Mankato, MN 56002 or (507) 345-3333.

       33.     Shortly after receiving Experian’s response, Plaintiff called PCA at the number

above to again to dispute the erroneous accounts. Plaintiff again explained the circumstances to

the PCA representative, but to no avail.    The erroneous account information remained on his

Experian credit report.

       34.     On September 18, 2019, Plaintiff pulled, and paid for, his Experian credit report.

                                                5
      Case: 1:19-cv-06375 Document #: 1 Filed: 09/25/19 Page 6 of 15 PageID #:1




       35.      Despite Plaintiff’s previous disputes, Experian continued to report the erroneous

information. This time, however, Experian reported a “late payment in the last 60 days” for

Professional CR Analysis” with a past due amount of “$794.” Curiously, the PCA account for the

supposed $294 debt did not appear on Plaintiff’s Experian credit report as of September 18, 2019.

       36.      On information and belief, Experian notified PCA of Plaintiff’s multiple disputes

within 5 days of receiving them.

       37.      To date, PCA and Experian continue to misreport the alleged Zzound account(s).

       38.      Accordingly, Plaintiff continues to be harmed by the inaccurate reporting of the

alleged debt.

       39.      This entire experience has imposed distrust, distress, and frustration on Plaintiff.

       40.      This entire experience has resulted in expenditure of considerable time, anxiety,

and mental anguish.

                   EFFECT OF CONSUMER REPORTS WHICH CONTAIN
                     INACCURATE OR MISLEADING INFORMATION

       41.      Under the FCRA, the term “consumer report” generally refers to:

                any written, oral, or other communication of any information by a
                consumer reporting agency bearing on a consumer’s credit worthiness,
                credit standing, credit capacity, character, general reputation, personal
                characteristics, or mode of living which is used or expected to be used or
                collected in whole or in part for the purpose of serving as a factor in
                establishing the consumer’s eligibility for:

                   i. credit or insurance to be used primarily for personal, family, or
                      household purposes;

                   ii. employment purposes; or

                   iii. any other purpose authorized under section 1681b of this title.

                15 U.S.C. § 1681a(d)(1).


                                                  6
       Case: 1:19-cv-06375 Document #: 1 Filed: 09/25/19 Page 7 of 15 PageID #:1




          42.      The information contained in a consumer report bears on a consumer’s credit

worthiness, credit standing, credit capacity, character, general reputation, and personal

characteristics.

          43.      The information contained in a consumer report can have a tremendous effect on

the consumer, including the consumer’s:

                      a.   Eligibility for credit (mortgages, personal loans, credit cards);
                      b.   Interest rate charged on credit;
                      c.   Potential for refinancing of existing credit;
                      d.   Eligibility for rental housing;
                      e.   Eligibility for telephone and utility services;
                      f.   Eligibility for and the terms of insurance products;
                      g.   Employment or potential employment; and
                      h.   Eligibility for government benefits.

          44.      After the multiple disputes as highlighted above, Plaintiff was forced to pull and

pay for his Experian credit report to see if the Zzound account(s) were removed. To date, they

have not.

          45.      Plaintiff has been denied credit and such denial is due, in whole, or in part, to the

misreporting of the Zzounds accounts.


                                         CLAIMS FOR RELIEF

                                               Count I
                             PCA’s violation(s) of 15 U.S.C. § 1681 et seq.

          46.      Plaintiff restates and re-alleges paragraphs 1 through 45 as though fully set forth

herein.

          47.      Plaintiff is a “consumer” as the term is defined under 15 U.S.C. §§1681a(c) and

(b).

          48.      PCA is a “person” as defined by 15 U.S.C. §1681a(b).


                                                     7
      Case: 1:19-cv-06375 Document #: 1 Filed: 09/25/19 Page 8 of 15 PageID #:1




       49.      PCA is a “furnisher of information” as defined by 15 U.S.C. §1681s-2 and a

“financial institution” as defined by 15 U.S.C. §1681a(t).

       50.     At all times relevant, the above mentioned credit reports were “consumer reports”

as that term is defined by §1681a(d).

       51.      PCA violated 15 U.S.C. §1681s-2(b)(1)(A) by failing to conduct an investigation

with respect to the disputed information after receiving a request for an investigation from

Experian.

       52.     Had PCA reviewed the information provided by Experian, it might have corrected

the inaccurate designations of the PCA trade line(s) and transmitted the correct information to it.

Instead, PCA wrongfully and erroneously verified its inaccurate reporting without conducting a

reasonable investigation.

       53.     PCA violated 15 U.S.C. §1681s-2(b)(1)(C) by failing to report the results of any

reasonable investigation or reinvestigation of Plaintiff’s disputes to Experian.

       54.     PCA violated 15 U.S.C. §1681s-2(b)(1)(E) by failing to promptly modify, delete,

or permanently block the inaccurate information in Plaintiff’s credit files. Instead, PCA continued

to report the inaccurate, incomplete, and misleading information in Plaintiff’s credit files after

receiving Plaintiff’s detailed disputes.

       55.     PCA failed to conduct a reasonable reinvestigation of its reporting of the PCA trade

lines or delete the inaccurate reporting from Plaintiff’s credit files within 30 days of receiving

notice of Plaintiff’s disputes from Experian under 15 U.S.C. §1681i(a)(1).

       56.     PCA violated 15 U.S.C. §1681s-2(b)(2) by failing to take the required action with

respect to Plaintiff by the deadlines set forth in 15 U.S.C. §1681i(a)(1).



                                                  8
      Case: 1:19-cv-06375 Document #: 1 Filed: 09/25/19 Page 9 of 15 PageID #:1




       57.       Despite the blatantly obvious errors in Plaintiff’s credit files, and Plaintiff’s efforts

to correct the errors, PCA did not correct the errors or trade lines to report accurately. Instead,

PCA wrongfully re-reported, furnished, and re-furnished false, erroneous, and misleading

information, after Plaintiff’s disputes, to one or more third parties.

       58.       A reasonable investigation by PCA would have confirmed the veracity of Plaintiff’s

disputes, yet the inaccurate information continues to be reported in Plaintiff’s Experian credit files.

       59.       Had PCA taken steps to investigate Plaintiff’s valid disputes or Experian’s requests

for investigation, the erroneous credit reporting of the PCA trade line may have been corrected.

Plaintiff provided all relevant information regarding his disputes in his requests for investigation.

       60.       By deviating from the standards established by the lending industry and the FCRA,

PCA acted with reckless and willful disregard for its duty as a furnisher to report accurate and

complete consumer credit information to Experian.

      WHEREFORE, Plaintiff, NATHANIEL PHILLIPS, respectfully prays this Honorable
Court for the following relief:
       a.     Declare that the practices complained of herein are unlawful and violate the
              aforementioned statute;
       b. An order directing PCA to immediately cause to delete the inaccurate information from
             Plaintiff’s credit reports and credit files;
       c. Award Plaintiff actual damages, in an amount to be determined at trial, for each of the
             underlying FCRA violations;
       d. Award Plaintiff statutory damages of $1,000.00 for each violation of the FCRA,
             pursuant to 15 U.S.C. §1681n;
       e. Award Plaintiff punitive damages, in an amount to be determined at trial, for each of
             the underlying FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
       f. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C. §1681n
             and 15 U.S.C. §1681o; and

                                                     9
     Case: 1:19-cv-06375 Document #: 1 Filed: 09/25/19 Page 10 of 15 PageID #:1




          g. Award any other relief as this Honorable Court deems just and appropriate.

                                            Count II
                        Experian’s violation(s) of 15 U.S.C. § 1681 et seq.

          61.    Plaintiff restates and re-allege paragraphs 1 through 45 as though fully set forth

herein.

          62.    Experian is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).

          63.    Experian is a “consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis” as defined by 15 U.S.C. §1681a(p).

          64.    At all times relevant, the above mentioned credit reports were “consumer reports”

as that term is defined by §1681a(d).

          65.    If a consumer notifies a credit reporting agency of a dispute concerning the

accuracy of any item of credit information, the FCRA requires the credit reporting agency to

reinvestigate free of charge and record the current status of the disputed information, or delete the

item within 30 days of receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).

          66.    Plaintiff provided Experian with all relevant information in his requests for

investigation and reinvestigation to reflect that the Zzounds accounts did not belong to him.

          67.    Experian prepared Plaintiff’s consumer reports containing inaccurate, incomplete,

and materially misleading information by reporting the PCA trade lines with erroneous

information referencing “collection,” “late payments,” and “past due amounts.”            Moreover,

Experian continued to show a wrong residential address for Plaintiff.

          68.    Experian   violated 15 U.S.C. §1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in preparation of the consumer

reports it furnished and refurnished as they related to Plaintiff. Experian prepared patently false,


                                                 10
      Case: 1:19-cv-06375 Document #: 1 Filed: 09/25/19 Page 11 of 15 PageID #:1




incomplete, and a materially misleading consumer reports concerning Plaintiff. After Plaintiff’s

multiple disputes, Experian had actual knowledge that the PCA trade line(s) were being

misreported.

        69.     Experian violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable

investigation to determine whether the disputed information was accurate and to then subsequently

delete or correct the information in Plaintiff’s credit file.

        70.     Experian violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of

Plaintiff’s dispute to PCA. Upon information and belief, Experian failed to include all relevant

information as part of the notice to PCA regarding Plaintiff’s disputes that Experian received from

Plaintiff.

        71.     Experian violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all

relevant information that it received from PCA.

        72.     Experian violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the

incorrect information that was the subject of Plaintiff’s disputes.

        73.     Experian knew that the inaccurate designations of the PCA trade line on Plaintiff’s

consumer reports would have a significant adverse effect on Plaintiff’s creditworthiness.

        74.     Despite actual knowledge that Plaintiff’s credit file contained erroneous

information, Experian readily sold Plaintiff’s inaccurate, incomplete, and misleading report to one

or more third parties, thereby misrepresenting facts about Plaintiff and, ultimately, Plaintiff’s

creditworthiness.

        75.     The FCRA requires that the credit reporting industry implement procedures and

systems to promote accurate credit reporting.



                                                   11
     Case: 1:19-cv-06375 Document #: 1 Filed: 09/25/19 Page 12 of 15 PageID #:1




       76.       By deviating from the standards established by the credit reporting industry and the

FCRA, Experian acted with reckless disregard for its duties to report accurate and complete

consumer credit information.

       77.       It is Experian’s regular business practice to continually report disputed information

without taking the required investigatory steps to meaningfully verify such information as

accurate.

       78.       Experian’s non-compliance with the requirements of the FCRA is indicative of the

reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s consumer files and

reporting Plaintiff’s credit information.

       79.       Experian’s pattern of refusal to correct patently false information as mandated by

the FCRA reveals a conscious disregard of the rights of Plaintiff.

       WHEREFORE, Plaintiff, NATHANIEL PHILLIPS, respectfully prays this Honorable
Court for the following relief:
       a. Declare that the practices complained of herein are unlawful and violate the
             aforementioned statute;
       b. An order directing Experian to immediately delete the inaccurate information from
             Plaintiff’s credit reports and credit files;
       c. Award Plaintiff actual damages, in an amount to be determined at trial, for each of the
             underlying FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
       d. Award Plaintiff statutory damages of $1,000.00 for each of the underlying FCRA
             violations, pursuant to 15 U.S.C. §1681n;
       e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
             underlying FCRA violations, pursuant to 15 U.S.C. §1681n;
       f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C.
             §1681n(3) and 15 U.S.C. §1681o(2); and
       g. Award any other relief as this Honorable Court deems just and appropriate.


                                                    12
        Case: 1:19-cv-06375 Document #: 1 Filed: 09/25/19 Page 13 of 15 PageID #:1




                                           Count III
                          PCA’s violation(s) of 15 U.S.C. § 1692 et seq.

          80.   Plaintiff restates and realleges paragraphs 1 through 45 as though fully set forth

herein.

          81.   Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

          82.   The alleged alleged debt is a “debt” as defined by FDCPA §1692a(5) as it arises

out of a transaction due or asserted to be owed or due to another for personal, family, or household

purposes. Specifically, the alleged debt stems from ZZounds, a company that sells musical

instruments to consumers.

          83.   PCA is a “debt collector” as defined by §1692a(6) because its primary business is

the collection of delinquent debts and it regularly collects debts and uses the mail, telephones, and

credit reporting to collect delinquent accounts allegedly owed to a third party.

          84.   Moreover, PCA is a “debt collector” because it acquired rights to the alleged debt

after it was in default. 15 U.S.C. §1692a(6).

          85.   PCA used the credit reporting bureaus, by falsely reporting the alleged debt, in an

attempt to collect it and, as such, engaged in “communications” as defined in FDCPA §1692a(2).

          86.   PCA’s communications were made in connection with the collection of the alleged

debt.

          87.   PCA violated 15 U.S.C. §§1692e, e(2), e(8), and e(10) through its unlawful debt

collection practices.

          a. Violations of FDCPA § 1692e

          88.   PCA violated §1692e by using false, deceptive, and misleading means in

connection with collection of the alleged debt. Specifically, PCA reported false and inaccurate


                                                 13
     Case: 1:19-cv-06375 Document #: 1 Filed: 09/25/19 Page 14 of 15 PageID #:1




information to the credit reporting agencies in regards to the alleged debt. PCA falsely reported

the alleged debt on Plaintiff’s credit report when Plaintiff did not legally owe the alleged debt.

       89.     PCA violated §1692e(2) when PCA misleadingly represented the character,

amount, and legal status of the alleged debt on Plaintiff’s credit reports in an attempt to dragoon

Plaintiff into paying a debt not legally owed. At no time did Plaintiff owe the alleged debt, and

after putting PCA on notice of this misleading representation, PCA chose to continue to report the

alleged debt to the major credit reporting agencies.

       90.     Defendant violated §1692e(8) by threatening and communicating false and

inaccurate information to the three major credit reporting agencies regarding the alleged debt in

which it knew or should have known that it did not belong to Plaintiff. Specifically, shortly after

receiving Experian’s January 9, 2019 response to Plaintiff’s dispute, Plaintiff spoke with PCA and

requested PCA to remove the inaccurate information from his credit reports since it did not belong

to him. Despite knowingly reporting the derogatory alleged debt on Plaintiff’s credit reports and

Plaintiff’s disputes of the same, PCA continued to report the inaccurate and false information.

Indeed, the inaccurate and false information remains on Plaintiff’s Experian credit report today.

       91.     PCA violated §1692e(10) by falsely and deceptively representing that Plaintiff

owed the alleged debt when it reported it on Plaintiff’s credit reports as in collections, with a

balance, and a past due amount. Plaintiff did not owe the alleged debt as PCA knew it most likely

belonged to another person with a similar name.

       92.     PCA’s conduct embarrassed Plaintiff as he was denied credit due to PCA’s false

reporting of the alleged debt. The false reporting has adversely affected Plaintiff’s credit score

and damaged Plaintiff’s creditworthiness. Plaintiff has lost valuable time by submitting multiple



                                                 14
     Case: 1:19-cv-06375 Document #: 1 Filed: 09/25/19 Page 15 of 15 PageID #:1




disputes to the credit reporting agencies, pulling and paying for credit reports, monitoring his credit

standing, and speaking to his attorneys.

        WHEREFORE, Plaintiff, NATHANIEL PHILLIPS, respectfully requests that this

Honorable Court:

        a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
        b. Order the immediate deletion of all adverse credit reporting relating to the alleged debt;
        c. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
            for the underlying FDCPA violations;
        d. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
            §1692k; and
        e. Award any other relief as the Honorable Court deems just and equitable.


                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.



Dated: September 25, 2019                              Respectfully Submitted,

                                                       /s/ Majdi Y. Hijazin

                                                       Majdi Y. Hijazin, Of Counsel
                                                       Counsel for Plaintiffs
                                                       Sulaiman Law Group, Ltd.
                                                       2500 S. Highland Avenue, Suite 200
                                                       Lombard, IL 60148
                                                       Phone: (630) 575-8181
                                                       Fax: (630) 575-8188
                                                       mhijazin@hijazinlaw.com

                                                       Counsel for Nathaniel Phillips



                                                  15
